     Case 2:19-cv-00164-DSF-JC Document 45 Filed 07/08/19 Page 1 of 4 Page ID #:524


     SEAN C. WAGNER
 1   Sean.Wagner@wagnerhicks.law
     WAGNER HICKS PLLC
 2   831 East Morehead Street, Suite 650
     Charlotte NC 28202
 3   Tel: (704) 705-7538; Fax: (704) 705-7787
     Attorneys for Defendant,
 4   GOLDWATER BANK, N.A.
 5
     MARIE MAURICE (S.B.N.: 258069)
 6   mmaurice@imwlaw.com
     JACK F. ALTURA (S.B.N.: 297314)
 7   jaltura@imwlaw.com
     IVIE, McNEILL & WYATT
 8   444 S. Flower Street, Suite 1800
     Los Angeles, CA 90017-2919
 9   Tel: (213) 489-0028; Fax (213) 489-0552
10   Local Counsel for Defendant,
     GOLDWATER BANK, N.A.
11

12                         UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14
                                              )
15   TERRY FABRICANT, individually and on )           Case No. 2:19-cv-00164-DSF-JC
     behalf of all others similarly situated, )
16                                            )
                            Plaintiff,        )
17                                            )       REPLY IN SUPPORT OF
                    vs.                       )       GOLDWATER BANK, N.A.’S
18                                            )       MOTION TO STRIKE PUTATIVE
     GOLDWATER BANK, N.A.,                    )       CLASS ACTION ALLEGATIONS
19                                            )
                            Defendant.        )
20                                            )       DATE:       July 22, 2019
                                              )       TIME:       1:30 p.m.
21                                            )
                                              )       DEPT:       7D
22   GOLDWATER BANK, N.A.,                    )       JUDGE:      Hon. Dale S. Fischer
                                              )
23             Third-Party Plaintiff,         )
                                              )
24               vs.                          )       Amended Third-Party Complaint Filed
                                              )       June 17, 2019
25   BEST RATE HOLDINGS, LLC,                 )
                                              )
26          Third-Party Defendant.            )
                                              )
27   ///
28




                                                -1-
     Case 2:19-cv-00164-DSF-JC Document 45 Filed 07/08/19 Page 2 of 4 Page ID #:525



 1          In support of its Motion to Strike Putative Class Action Allegations (Doc. 38),
 2   Defendant Goldwater Bank, N.A. replies as follows to Plaintiff’s Opposition to Motion to
 3   Strike Putative Class Action Allegations (Doc. 42) (the “Opposition”):
 4     I. Local Rule 23-3 is valid and enforceable.
 5          Local Rule 23-3 requires that a plaintiff file a motion for class certification within
 6   90 days after service of the complaint, “unless otherwise ordered by the Court.”
 7   (emphasis added). Here, Plaintiff simply ignored Local Rule 23-3. He made no effort to
 8   seek an extension of the deadline to file a motion for class certification before it expired.
 9   Instead, Plaintiff flouted Local Rule 23-3 and presumably plans to seek class certification
10   well after expiration of the deadline. Parties before this Court should not be permitted to
11   flout the local rules with impunity. See e.g., Professional Programing Grp. v. Dept. of
12   Commerce, 29 F.3d 1349, 1353 (9th Cir. 1994) (“Local rules have the force of law and
13   are binding upon the parties and the court . . . ” (internal quotations omitted).
14          Plaintiff relies upon a single case for the proposition that Local Rule 23-3 is
15   invalid, ABS Entm’t v. CBS Corp., 908 F.3d 405 (9th Cir. 2018). The Ninth Circuit in
16   ABS, however, did not rule that Local Rule 23-3 was facially invalid, only that it was
17   unfairly applied to the plaintiff in that case. See Rothman v. Optima Advocates, Inc.,
18   Case No. CV 18-8341-R, 2019 WL 2610960 (C.D. Cal., Apr. 19, 2019) (Slip Op.)
19   (denying motion for reconsideration brought on grounds that ABS invalidated Local Rule
20   23-3.) The plaintiff’s diligence in ABS is easily distinguishable from Plaintiff’s lack
21   thereof in this case.
22          In ABS, before the deadline to file a motion for class certification had passed, the
23   parties filed two joint stipulations extending the deadline. Id. at 426-27. After the district
24   court summarily denied both stipulations, the plaintiff filed a timely motion for class
25   certification, which the court struck “because of two technical deficiencies.” Id. The
26   court prohibited the plaintiff from remedying the technical deficiencies because an
27   amended motion for class certification would have been filed more than 90 days after
28   service of the complaint. Id. The Ninth Circuit held that “the district court’s strict
     application” of Local Rule 23-3 in such a harsh manner toward a reasonably diligent

                                                  -2-
     Case 2:19-cv-00164-DSF-JC Document 45 Filed 07/08/19 Page 3 of 4 Page ID #:526



 1   plaintiff was incompatible with the flexibility of Federal Rule of Civil Procedure 23. Id.
 2   at 410 (emphasis added).
 3          In stark contrast to the facts of ABS, Plaintiff here has completely ignored Local
 4   Rule 23-3. Plaintiff did not file a stipulation or motion to extend the deadline, and he did
 5   not file a timely motion for class certification. Instead of acting diligently, Plaintiff has
 6   opted solely to make a facial challenge to Local Rule 23-3. The Ninth Circuit, however,
 7   has repeatedly rejected such facial challenges. See, e.g., Perez v. Safelite Grp. Inc., 553
 8   Fed. App’x 667, 668-69 (9th Cir. 2014) (holding that the plaintiff’s facial challenge to
 9   “Central District of California Local Rule 23.3 [was] without merit because the timing of
10   class certification is committed to the discretion of the district judge and Rule 23-3
11   allows extension of the 90-day certification deadline by order of the court”) (emphasis
12   added); Archila v. KFC U.S. Properties, Inc., 420 Fed. App’x 667, 668 (9th Cir. 2011)
13   (rejecting the plaintiff’s arguments that the 90-day deadline in Local Rule 23.3 violated
14   his due process rights and conflicted with the Federal Rules of Civil Procedure); Johnson
15   v. Schwarzenegger, 476 F. App’x 349, 350 (9th Cir. 2012).
16          Contrary to Plaintiff’s assertion, Local Rule 23-3 is not a pure “bright-line” rule.
17   See Opposition at 2. The Rule’s language “unless otherwise ordered by the court”
18   provides flexibility and harmonizes it with Federal Rule of Civil Procedure 23. Plaintiff
19   made a deliberate choice to ignore that language and to not seek relief from the deadline
20   before it expired. Accordingly, this is not a case where Local Rule 23-3 would be applied
21   in an overly harsh manner to a reasonably diligent plaintiff who timely sought an
22   extension of the deadline. This is precisely the type of case in which the Ninth Circuit
23   has repeatedly upheld application of Local Rule 23-3 to strike the class allegations in a
24   complaint.
25

26    II. This Court did not relieve Plaintiff of his obligation to comply with local rules.
27          Plaintiff attempts to characterize this Court’s Order dated March 26, 2019 (Doc. 24)
28   as somehow excusing him from his duty to comply with Local Rule 23-3. The Order,
     however, specifically provides that “[f]ailure of any counsel to comply with . . . the Central

                                                 -3-
     Case 2:19-cv-00164-DSF-JC Document 45 Filed 07/08/19 Page 4 of 4 Page ID #:527



 1   District’s Local Rules will result in sanctions.” (Doc. No. 24). Plaintiff failed to heed this
 2   Court’s directive to comply with applicable local rules, including Local Rule 23-3.
 3   Consequently, the Order supports striking Plaintiff’s class-action allegations.
 4    III. Conclusion
 5          Plaintiff did not seek leave to file an untimely class-certification motion, and he
 6   has not demonstrated excusable neglect for missing the deadline.                  Accordingly,
 7   Defendant Goldwater Bank, N.A. respectfully requests that this Court strike Plaintiff’s
 8   class-action allegations with prejudice.
 9
     Dated: July 8, 2019                                IVIE MCNEILL & WYATT
10

11
                                                 By:    /s/ Jack F. Altura
12
                                                        Marie Maurice, Esq.
                                                        Jack F. Altura, Esq.
13
                                                        -And-
14                                                      Sean C. Wagner, Esq.
                                                        WAGNER HICKS PLLC
15                                                      831 E. Morehead Street, Suite 650
                                                        Charlotte, North Carolina 28202
16                                                      Telephone: (704) 705-7358
                                                        Admitted Pro Hac Vice
17                                                      Attorneys for Defendant and
                                                        Third-Party Plaintiff,
18                                                      GOLDWATER BANK, N.A.
19

20

21

22

23

24

25

26

27

28




                                                  -4-
